Citation Nr: 0507317	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic conjunctivitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1979 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO rating decision which denied 
a compensable rating for the service-connected bilateral pes 
planus and found that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for chronic conjunctivitis, defective vision, and 
chronic floaters in the eyes.  

The record reflects that in his August 2001 statement in 
support of claim (VA Form 21-4138), the veteran indicated 
that VA had denied his claim for service connection for any 
eye diseases in 1994.  He reported that he had elevated 
pressures in both eyes in service and still had elevated 
pressures and occasional pain in both eyes.  He indicated he 
would like to "reopen my claim for this issue."  Attached 
to the VA Form 21-4138 were treatment records which showed 
the veteran had "glaucoma suspect/ocular hypertension with 
good intraocular pressure control on the current regimen" 
and a provisional diagnosis of "glaucoma".  The RO, 
however, issued a rating decision finding that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for chronic conjunctivitis, 
left eye; defective vision; and chronic floaters in the eyes.  
The veteran perfected appeals as to whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for chronic conjunctivitis, left eye, 
and defective vision.  

In the December 2004 informal hearing presentation, the 
veteran's representative contended that the veteran's August 
2001 claim for service connection for elevated eye pressures 
has not yet been adjudicated and that the veteran did not 
intend to reopen the claims regarding chronic conjunctivitis, 
chronic floaters, or defective vision.  The representative 
has also indicated that since the veteran is service-
connected for hypertension, when he submitted a March 2000 
private treatment record showing that he had "glaucoma 
suspect with ocular hypertension" the RO should have 
developed this claim.  The Board agrees that the veteran's 
claim for service connection for elevated eye pressures has 
not yet been addressed and refers that issue to the RO for 
appropriate action.  

With regard to the other claims, the Board notes that the 
veteran has perfected appeals as to whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for chronic conjunctivitis, left eye, 
and defective vision, and those issues will be considered 
herein.  

The issue of entitlement to an increased rating for bilateral 
flat feet is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1993 the RO issued a rating decision, which, 
in pertinent part, denied entitlement to service connection 
for left eye conjunctivitis, myopic astigmatism, and floaters 
of the eyes.  The veteran did not appeal and the December 
1993 rating decision became final.  

2.  In August 2001 the veteran submitted a statement in 
support of claim, which the RO interpreted as an application 
to reopen these claims for service connection.  The veteran 
then perfected appeals as to two issues - whether new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for chronic conjunctivitis 
and defective vision.

3.  Evidence received since the December 1993 rating decision 
is new, but does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claims.  



CONCLUSIONS OF LAW

1.  The December 1993 rating decision, which denied 
entitlement to service connection for left eye 
conjunctivitis, myopic astigmatism, and floaters of the eyes, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2004).

2.  Evidence received since the December 1993 RO rating 
decision is not new and material and the veteran's claims for 
service connection for chronic conjunctivitis and defective 
vision have not been reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In December 1993 the RO issued a rating decision, which, in 
pertinent part, denied entitlement to service connection for 
left eye conjunctivitis, myopic astigmatism, and floaters of 
the eyes.  The RO denied service connection for left eye 
conjunctivitis, finding that although the veteran was treated 
for left eye conjunctivitis in service, this condition was 
acute and transitory and resolved without residuals.  The RO 
denied service connection for myopic astigmatism, finding 
that although the veteran had defective vision in service, 
this condition was congenital and was not shown to have been 
aggravated by service.  The RO denied service connection for 
floaters of the eyes finding that this condition was not 
shown in service or on the current VA examination.  The 
veteran did not appeal the December 1993 rating decision.  
Thus, the December 1993 RO rating decision is final, and 
these claims for service connection may be reopened only if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  The change in 
the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When the claim was denied by the RO in December 1993, the 
evidence on file consisted of service medical records, a VA 
examination, and the veteran's statements.  These records 
showed that the veteran had been treated for left eye 
conjunctivitis and myopic astigmatism in service.  His post-
service VA examination showed he complained of floaters in 
the eyes, he had visual acuity corrected to 20/20, and no 
ocular abnormalities.

Evidence submitted subsequent to the December 1993 RO rating 
decision includes duplicate service medical records, private 
treatment records, and VA treatment records.  With regard to 
the evidence received subsequent to the December 1993 rating 
decision, the Board finds that although the VA and private 
medical records are new, they are not material, because they 
have no bearing on whether chronic conjunctivitis is 
attributable to service, and do not change the fact that 
myopic astigmatism is a refractive error of the eye for which 
service connect cannot be granted.  See 38 C.F.R. § 3.303(c).  
These medical treatment records primarily pertain to 
treatment the veteran received related to his glaucoma and 
ocular hypertension.  Thus, these medical records do not 
provide an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  The Board notes that none of the 
newly submitted evidence shows the existence of current 
conjunctivitis that is related to service nor does the 
evidence show that the veteran's defective vision (myopic 
astigmatism) was aggravated by superimposed disease or injury 
during his active military service.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the veteran's claims for service 
connection for chronic conjunctivitis or defective vision, 
and those claims must be denied.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claims as the RO sent him a notice letter in June 
2002. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With 
respect to reopening, the second sentence of 38 C.F.R. § 
3.159(c) and 38 C.F.R. § 3.159(c)(4)(iii) redefine the duty 
to assist in applications to reopen previously and finally 
denied claims, but were made effective as of the date of 
publication (August 29, 2001) and apply only to applications 
to reopen a previously denied claim filed on or after August 
29, 2001.  As indicated above, in this matter, the new 
regulations do apply since the veteran's application was 
filed after August 29, 2001.  Therefore, the Board will apply 
the current version of the regulation.

Pursuant to 38 C.F.R. § 3.159(c), there is a "duty to 
assist" a claimant attempting to reopen a finally decided 
claim.  This includes assisting the claimant in obtaining VA 
and non-VA records.  With regard to records, however, the 
Board notes that the veteran has not cited any treatment 
records for VA to obtain.  Rather, the veteran has submitted 
VA and private treatment records on his own.  With regard to 
a VA examination, pursuant to 38 C.F.R. § 3.159(c)(4)(iii) a 
VA examination is not necessary in this matter since new and 
material evidence has not been presented.  Thus, the Board 
finds that VA has satisfied the duty to assist in this 
matter.


ORDER

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for chronic 
conjunctivitis, the veteran's appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for defective 
vision, the veteran's appeal is denied.  


REMAND

The veteran's representative has contended in the December 
2004 informal hearing presentation that VA has not complied 
with VA's duty to notify the veteran pursuant to the VCAA.  
The Board agrees.  Under the VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The record reflects that the RO 
has not notified the veteran of what information and evidence 
is necessary to substantiate his claim for an increased 
rating for bilateral pes planus.  Although the RO sent a 
notice letter to the veteran in June 2002 which noted his 
claim for an increased rating for bilateral pes planus, this 
letter indicated what was necessary to substantiate a claim 
for service connection but did not specify what was necessary 
to substantiate this claim.  This should be done.  The RO 
should also discuss the VCAA in a supplemental statement of 
the case.  

Accordingly, the Board remands this case for the following: 

1.  The RO should send the veteran a 
notice letter in compliance with 
38 U.S.C.A. § 5103(a) and the caselaw 
cited below.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim for an increased rating for 
bilateral pes planus and inform him which 
evidence or information VA bears the 
burden of producing and which evidence or 
information he must produce.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to his claim now 
before the Board on appeal.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


